Citation Nr: 0831102	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mental illness, to 
include post-traumatic stress disorder (PTSD) secondary to a 
personal assault.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
mental illness, to include PTSD secondary to a personal 
assault. 


FINDINGS OF FACT

1.  The veteran's mental illness first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any aspect thereof.

2.  The veteran has not shown a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Mental illness was not incurred in or aggravated by the 
veteran's active service.      38 U.S.C.A. §§ 1112, 1113, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.        §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R.    §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in February 2006 was sent to the claimant.  
The VCAA letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  See Pelegrini II.
 
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication of the case.
 
An April 2007 letter informed the veteran regarding the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  While the veteran has 
shown a current diagnosis of mental illness, there is no 
evidence of record of a related in-service event, injury, or 
disease.  Thus, a VA examination is not required.  Further, 
as the veteran has not shown a current diagnosis of PTSD, a 
VA examination is not required.

The veteran has not indicated that he was seen regarding his 
mental illness by any other provider or at any other time 
than the treatment reflected in the current medical records 
on file.  Therefore, the veteran's service treatment records 
and all identified and authorized post-service treatment 
records available and relevant to the issues on appeal have 
been requested or obtained.

Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection for Mental Illness, to include PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b) (2007).

Upon examination in March 1976, conducted for the purpose of 
the veteran's entrance into active service, the veteran 
indicated that he had not been treated for a mental condition 
and that he did not have depression, excessive worry, or 
nervous trouble of any sort.  At the time of the examination, 
there was no indication of any psychiatric abnormality.

The veteran's service treatment records are silent for 
treatment during the veteran's period of active service as to 
any symptomatology of mental illness, or diagnosis thereof.  

Upon examination in June 1977, conducted in preparation for 
the veteran's separation from active service, the veteran 
indicated that he had not been treated for a mental condition 
and that he did not have depression, excessive worry, or 
nervous trouble of any sort.  At the time of the examination, 
there was no indication of any psychiatric abnormality.  
Report of a Mental Status Evaluation, conducted at the same 
time as the veteran's separation examination, revealed the 
veteran exhibited normal behavior, was fully oriented, had a 
level mood, clear thinking process, normal thought content, 
and good memory.  The veteran was found to be mentally 
responsible, able to distinguish right from wrong, have the 
mental capacity to understand and participate in Board 
proceedings, and meet the regulatory retention standards.  At 
the time of the evaluation, no significant mental illness was 
found.   

As there is no evidence that mental illness was actually 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
mental illness.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record containing a diagnosis of mental 
illness is dated in September 2000.  At that time, the 
veteran sought treatment related to problems with suicidal 
thoughts and gambling, and was admitted to in-patient 
treatment at a VA facility.  The veteran was diagnosed with 
mild depression, alcohol dependence with personality 
disorder, and pathological gambling upon admission.  The 
veteran reported recent psychiatric care subsequent to a 
failed suicide attempt and records indicate that he was 
diagnosed with substance-induced mood disorder.  The veteran 
was diagnosed with pathological gambling and alcohol 
dependence upon discharge from in-patient treatment in 
October 2000.  Records indicate that since the time of the 
veteran's first diagnosis of record of mental illness, he 
continued to seek treatment and was further diagnosed with 
additional mental illnesses, to include bipolar disorder, 
obsessive compulsive disorder, depression, and alcohol 
dependence.

The first clinical evidence of record of a diagnosis of 
mental illness is dated in September 2000, approximately 
thirty-one years after his separation from service.  Further, 
there is no evidence of record indicating that any of the 
veteran's treating providers found a relationship between his 
mental illness and his period of active service.  

In view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Given the length of time between his 
separation from service and the initial confirmed clinical 
diagnosis, the veteran is not entitled to service connection 
for mental illness on a presumptive basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's mental 
illness.  Thus, service connection for mental illness is not 
warranted.

In addition, the Board finds that it appears the veteran is 
claiming that he has PTSD related to in-service personal 
assault.  As discussed above, the first requirement for any 
service connection claim is evidence of a current disability.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran's service 
treatment records are negative for any complaints of or 
treatment for PTSD.  At his June 1977 separation examination, 
the veteran was not diagnosed with PTSD.  There is also no 
post-service evidence of diagnosis of or treatment for PTSD.

Absent evidence of a current disability, service connection 
for PTSD must be denied.  There is no competent medical 
evidence of record that demonstrates that the veteran meets 
the DSM-IV criteria for a diagnosis of PTSD.  Because PTSD 
has not been currently diagnosed in this case, the Board 
finds that service connection for PTSD is not warranted.

In a February 2006 statement, the veteran contends that his 
mental status began to decline subsequent to a personal 
assault by fellow servicemen in March 1977.  The veteran 
specifically contends that the head injuries he received 
during the assault created his current disabilities, the 
mental illnesses discussed above.  The Board has considered 
the veteran's assertions that his mental illness, to include 
PTSD secondary to a personal assault, was incurred in active 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown,  6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Mental illness, to 
include PTSD, is not subject to lay diagnosis.  The veteran 
does not have the medical expertise to diagnose himself with 
mental illness, nor does he have the medical expertise to 
provide an opinion regarding the etiology.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the 
claim for entitlement to service connection for mental 
illness, to include PTSD secondary to a personal assault, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 


Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for mental illness, to include PTSD secondary to a 
personal assault, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for a mental illness, to include PTSD 
secondary to a personal assault is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


